PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/171,039
Filing Date: 25 Oct 2018
Appellant(s): Hatton, Robert, N.



__________________
Steve S. Chang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/02/2021 appealing from the Office action mailed 07/01/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claims 1 -16 and 21 -24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 (2) Response to Argument
Independent Claim 1
	A. 	Step 2A, Prong One
		i. Mental Processes
		In support of the assertion that “claim 1 recites various steps that cannot practically be performed entirely in a human's mind”, Appellant further argues that “the human mind is ill-equipped to receive signals from biometric sensors, and nothing in the record suggests that this can be performed entirely in a human's mind”. The Examiner respectfully submits these arguments are not persuasive. Under its broadest reasonable interpretation and contrary to Appellant’s “not practical” arguments, the (Step 1) “receiving, from one or more biometric sensors, signals indicating a plurality of physical responses of a student during a first training lesson” encompasses a teacher visually including teaching (teacher/student interactions in a classroom) that could be performed alternatively as a mental process. See 2019 Memorandum 52.
	Although “heart rate variability of the student during the first training session” is not commensurate with the scope of claim 1, it is nonetheless worth noting that “heart rate variability of the student during the first training session” could be observable as a display of heart rate electrical signal.
	Appellant does not argue the abstract nature of the steps of (2) “determining… a plurality of biometric scores”, (3) “aggregating the plurality of biometric scores”, (4) “determining a test score”, (5) ”increasing or decreasing the test score”, (6) “scheduling a second lesson” and (7) “executing the second training lesson with the student”. The “time-consuming” problem raised by Appellant regarding the overall method is not addressed in the Specification. Nonetheless, the “time-consuming” problem is not one that arises specifically in computer technology. Only the step of “determining…a plurality of biometric scores” (step 2) requires a computing device in the claim. Even assuming arguendo steps 2-7 require the computing device, Appellant does not provide reasoning or evidence, and the Examiner does not see from the claim, how the limitations requiring the use of generic computer components provide a technological See Mortg. Grader, 811 F.3d at 1324 (finding that the asserted claims drawn to a computerized loan application process could all be performed by a human and thus were abstract). Furthermore, Appellant’s solution to the time consuming nature of receiving biometric data and arrive at scheduling and executing a second lesson as claimed, is to have a computer receive the information and process it, as noted. “[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“‘[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible . . . .” (citation omitted)); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer. This is not a technical solution to a technical problem.”). Indeed, as the Federal Circuit held in University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363 (Fed. Cir. 2019), claims focused just on replacing “pen and paper methodologies” with “data synthesis technology”—without a focus on specific, assertedly improved processing techniques—are claims that are directed to an abstract idea. 916 F.3d at 1367.
	Appellant’s SiRF remarks are not persuasive. In SiRF, the GPS receiver was considered to place a meaningful limitation on the claim because “without a GPS receiver it would be impossible to generate pseudoranges or to determine the position SiRF was used to determine the position of the GPS receiver. Claim 1 in this case is distinguishable because, as noted earlier, a teacher can visually observe emotional reactions of the student such as anger, fear, disgust, sadness, vigilance and perform the claim steps labelled 2-7 above mentally with pen and paper. Additionally, even when considering the claim steps labelled 2-7 above to be an algorithm, that algorithm, while receiving data from the biometric sensors has no application to the operation of the biometric sensors. Rather, the algorithm is used to generate and modify a test score and subsequently allows scheduling and executing a second lesson with the student. The use of a computer and/or computer component(s) to perform what is otherwise a mental process does not change the non-eligible status of the claim.
	In regard to Appellant’s remark that “receiving "signals" ( as opposed to the more abstract "information"), integrally (not nominally) relies on a particular machine (the one or more biometric sensors), and simply cannot practically be performed within the human mind”, the Examiner respectfully submits that Claim 1 does not recite any particular arrangement of sensors or structures. It merely recites receiving data from biometric sensors which are described at a high level of generality and as such considered to be generic sensors. See Spec. ¶¶ 4, 18, 21, 22, 23, 25-29, 35, 41 and 51. As a result, the “receiving, from one or more biometric sensors, signals indicating a plurality of physical responses of a student during a first training lesson”, as noted in the rejections above, amounts to insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

		ii. Certain Methods of Organizing Human Activity
		Appellant’s arguments that “managing personal behavior or relationships or interactions between people… are conclusory and not supported by the language in the claim” and  that “there is no management of a student's behavior or interaction between an educator and student in that step, as alleged…” and that “such a generalization is improper.” are not persuasive. As per the instant Specification (¶¶ 2 and 3), the claimed invention addresses the “ever-present-challenge” of “developing  and maintaining a properly-trained workforce” and “generally to the use of biometrics in an educational system to help determine whether, and when, remedial and/or refresher lessons may be desirable to complement the teachings of an initial training session”. It is well-established that a teacher’s job description generally includes planning, preparing and delivering lessons/instructional materials, managing student behavior in the classroom by establishing and enforcing rules and procedures, encouraging and monitoring the progress of individual students and using information to adjust teaching strategies, observing and evaluating student's performance and development, assigning and grading class work, homework, tests and assignments. Contrary to Appellant’s arguments, there is no “impermissible generalization of the claim”. Under the broadest reasonable interpretation of claim 1, the steps of (1) “receiving, from one or more biometric sensors, signals indicating a plurality of physical responses of a student 
	B. 	Step 2A, Prong Two
		Appellant’s arguments asserting that “the claim recites a practical application of any abstract idea actually recited in the claim” are not persuasive. The “receiving, from one or more biometric sensors, signals indicating a plurality of physical responses of a student during a first training lesson” have been addressed above as being an abstract idea and also amounting to mere insignificant extra-solution activity. Appellant’s arguments do not offer any technical details in support of the “practical application” assertion. As previously noted, there are no particulars to the biometric sensors and there are no technical details associated with the scores based on the data the recited "using the aggregated biometric scores to increase or decrease the test score, resulting in a modified test score" is an additional step that is not necessary for the basic abstract idea of a teacher's evaluation of a student” and that “there are many ways for a teacher to observe and evaluate a student's performance without using the approach claimed by Appellant” address issues in the abstract realm and as such cannot evidence a practical application of the abstract idea. It is apparent that the additional elements (one or more biometric sensors and computing device): (1) do not result in an improvement to the functioning of a computer or other technology; (2) are not any particular machine; (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(a)–(c), (e)–(h). Consequently, the claimed invention does not integrate the abstract idea into a “practical application.”
		i. Improvement to Technology
		Appellant’s references to the prior art to assert “an actual practical method” is not persuasive. Appellant is respectfully reminded that a novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 566 U.S. at 90. See also Diamond v. Diehr, 450 U.S. at 188–89 ( “The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”).
		ii. Particular Treatment and Specificity of Recitation
See, e.g., Flook, 437 U.S. at 593 (“respondent incorrectly assumes that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101.”). In other words, the alleged specificity of claim 1, standing alone, is insufficient to confer patent eligibility. A specific abstract idea is still an abstract idea. Cf. Mayo, 566 U.S. at 88–89 (noting that “cases have not distinguished among different laws of nature according to whether or not the principles they embody are sufficiently narrow”) (citing Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable)). The Examiner maintains claim 1 is not patent eligible.
Independent Claim 11
	While there are differences between claim 1 and claim 11, Appellant admits that the discussion “regarding claim 1 applies equally well to claim 11”. As a result the Examiner submits that the responses to arguments regarding claim 1 are considered to apply equally well to claim 11. Appellant then submits that “the additional features in claim 11 are not merely claiming different types of data. When read as a whole, as is required, independent claim 11 recites a method that satisfies both Prongs of the Step Two analysis. Regarding Prong One, the Galvanic skin response and heart rate variability are features that make the claimed method even less practical for performance in the human mind as a mental process, since Galvanic skin response and heart rate variability are imperceptible to the human eye. Regarding Prong Two, the specific recitation of those technical details show that the claim is focused on a specific, practical, implementation of any alleged abstract idea”. The Examiner respectfully submits these arguments are not persuasive. It is first important to note the Examiner is not clear on what Appellant considers technical details. The step of “increasing or decreasing the test score, to indicate a different accuracy, based on: one or more facial expressions made by the student during the first training session; a Galvanic skin response of the student during the first training session”;  and heart rate variability of the student during the first training session. This alleged “technical details” relates to data. More specifically, details of the abstract step of “increasing or decreasing the test score, to indicate a different accuracy” is based on “one or more facial expressions” (data), See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). See also Digitech, 758 F.3d at 1349-50 ("Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101 "). To the extent that claim 11 requires mentally manipulating the data in a novel manner, any novelty is in the patent ineligible aspects of claim 11. See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (“The claims here are ineligible because their innovation is an innovation in ineligible subject matter. . . . [T]he advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”).
	It is also apparent that, as noted for claim 1 above, under the broadest reasonable interpretation of claim 11, a teacher could perform the steps of (step 1) receiving a student test score (mental observation or one of the steps a teacher performs as per the teacher’s job description: observing and evaluating student's performance), then (step 2) increasing or decreasing the test score based on additionally received information of all of the above information (evaluation, judgment, See Alice, 573 U.S. at 221. The Examiner maintains claim 11 is not patent eligible.
Independent Claim 22
	Appellant remarks that “the Office does not explain how or why this difference is "insignificant," or what kind of difference would be considered "significant"  and that “the act of attaching the sensors to the student clearly cannot be done in the human mind, and therefore claim 22 cannot be said to recite an abstract mental process”. The Examiner respectfully submits these remarks are not persuasive. The step of “attaching one or more biometric sensors to a student”, as noted in the Final Rejection dated  07/01/2020 is no more than insignificant extra-solution activity (data gathering) since the See Spec. ¶¶ 4, 18, 21, 22, 23, 25-29, 35, 41 and 51. Additionally, the claim does not recite anything unconventional regarding the sensors or the positions of the sensors that would integrate the abstract idea into a practical application or that is significantly more than the abstract idea itself. Instead, the claim recites conventional components that are used to apply the abstract idea. Merely using a computer/computing element to perform an abstract idea, adding insignificant extra-solution activity, or only generally linking to a particular technological environment or field are not sufficient for a practical application. The Examiner fails to see how the generic recitations of these one or more biometric sensors so integrates the judicial exception as to “impose[] a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53.
Dependent Claims 3, 4, 12, 13
	Referencing the claim 4 recitation of “for each of the different emotional responses, the plurality of ranges of biometric measurements comprises a high range, a medium range, and a low range of biometric measurements and corresponding biometric scores”, Appellant remarks that “this additional specificity even further supports the "practical application" analysis above” and that “the storing also demonstrates that these claims do not recite mental process, as the recitations could not practically be performed within the human mind.” The Examiner respectfully submits these arguments are not persuasive. The recitation of “a high range, a medium range, See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions.”). The 2019 Guidance expressly recognizes such mental processes as constituting patent-ineligible abstract ideas. 2019 Guidance, 84 Fed. Reg. at 52; October 2019 Guidance Update at 9 (“A claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process”) (emphasis omitted). Therefore, storing limitation recites a patent-ineligible abstract idea.
Dependent Claims 5 and 23
	Appellant asserts that the additional limitation that “adds that the test score is increased or decreased based on heart rate variability of the student measured during the first training lesson”,  that “this additional claim recitation demonstrates that it would not be practical to perform the recited method as a mental process in the Prong One analysis, as a teacher would not be able to meaningfully discern variability in a student's heart rate” and that “the additional recitation further demonstrates the technical heart rate variability of the student” could be observable as a display of heart rate electrical signal. Increasing or decreasing the test score based on heart rate variability of the student can be performed as a mental process (evaluation, judgment, opinion).
Dependent Claims 6 and 16
	Appellant’s argument that “it would not be practical to perform the recited method as a mental process under the Prong One analysis, as a teacher would not be able to meaningfully discern heart rate variability or Galvanic skin” is misplaced.  “Summing biometric scores for a degree of attention, an amount of heart rate variability, and a Galvanic skin response” can be performed as a mental process (evaluation, judgment, opinion). That limitation is also directed to a mathematical concept. A technical improvement could come from an additional claim element, not from an abstract concept alone. 
Dependent Claim 7
	Appellant’s argument that “obtaining the first training lesson from a remote source via a network interface…demonstrate that the claim is not merely attempting to claim an abstract idea” and that “the limitations around a remote source and a network interface simply cannot be performed in a human mind, and they offer technical improvements” is misplaced. There was no previous reference to this limitation being directed to an abstract idea in the rejections above. As noted in the rejections above, See Spec. ¶¶ 20, 33. The claimed limitations do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory”) (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989)).
Dependent Claims 9, 10, 14 and 15
	Appellant’s argument that “specificity of the claims under the Prong Two analysis” is misplaced. As previously noted, scheduling is an abstract concept The “predicted learning decay associated with the student and the first training lesson” is simply information. A teacher could review a printed/displayed student record of the “predicted learning decay associated with the student and the first training lesson” and subsequently schedule the second training lesson. As such, the claims do nothing more 
Dependent Claim 21
	The act of “determining” is an abstract concept. The alleged increase in the complexity of the recited method and “additional specific details” do not change the fact that the claim is abstract. It is apparent that Appellant’s “less practical for a human being to perform in their mind” argument misunderstands the eligibility analysis. The use of a computer and/or computer component(s) to perform what is otherwise a mental process does not change the non-eligible status of the claim.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                               
                                                                                                                                                                         /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.